ORDER

PER CURIAM.
In this dissolution action, husband raises one point on appeal. He alleges the trial court erred in awarding wife 99% of the marital assets and ordering him to pay her $432,300. He contends the “award is clearly erroneous and a gross abuse of discretion.”
In its judgment, the trial court found that the parties acquired assets during the marriage that lasted approximately six years. The trial court’s judgment found that “in each instance the source of funds used for the purchase or acquisition of the equity interest in said items of marital property was the contribution of the separate pre-marital cash and pre-marital equity interest” of wife. Further, the trial court found that during the marriage, husband appropriated and used for his own personal gain and benefit approximately $432,300.
We have studied the transcript, legal record, and briefs. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. Rule 73.01 and Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). No error of law appears.
No jurisprudential purpose would be served by a written opinion. An opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).